


110 HRES 960 EH: Congratulating the National Football League

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 960
		In the House of Representatives, U.
		  S.,
		
			February 13, 2008
		
		RESOLUTION
		Congratulating the National Football League
		  champion New York Giants for winning Super Bowl XLII and completing one of the
		  most remarkable postseason runs in professional sports
		  history.
	
	
		Whereas on February 3, 2008, in Glendale, Arizona, the New
			 York Giants achieved the improbable and upset the previously undefeated New
			 England Patriots by a score of 17 to 14 in Super Bowl XLII to win the National
			 Football League (NFL) Championship;
		Whereas during the 2007–2008 post season, the Giants were
			 the epitome of determination, fortitude, and resiliency as they made their way
			 through the playoffs and ultimately triumphed over the previously undefeated
			 New England Patriots, who were favored by 12 points to win the championship
			 game;
		Whereas quarterback Elisha Nelson Eli
			 Manning, who had 19 completions for 255 yards and 2 touchdowns, was selected as
			 the Most Valuable Player of Super Bowl XLII;
		Whereas the New York Giants’ win over the New England
			 Patriots was the most-watched Super Bowl ever, with 97,500,000 viewers, making
			 it the second most viewed American broadcast in television history;
		Whereas the Giants achieved one of the most remarkable
			 feats in sports history by winning an NFL record-breaking 11 straight road
			 games, granting them the title of Road Warriors, and in the
			 process became only the second team in NFL history to win 3 playoff games and
			 the Super Bowl away from their home field;
		Whereas in each round of the playoffs, when none of the
			 experts thought they had a chance to win, the Giants and their loyal,
			 dedicated, and passionate fans believed they could accomplish what others
			 declared impossible;
		Whereas Tom Coughlin, in his fourth season as head coach
			 of the Giants, has gone to the playoffs for 3 straight seasons, and this season
			 lead his team, with the help of Defensive Coordinator Steve Spagnuolo,
			 Offensive Coordinator Kevin Gilbride, and the entire Giants coaching staff, to
			 Super Bowl XLII and brought the Vince Lombardi Trophy back to the
			 Meadowlands;
		Whereas the New York Giants organization is one of the
			 most successful in NFL history, boasting 15 Hall of Fame players, appearing in
			 26 postseasons, winning more than 600 games, 16 NFL divisional championships,
			 and 7 NFL championships, including remarkable title runs in 1987, 1991, and
			 2008 (Super Bowls XXI, XXV, and XLII) that captivated New York and New
			 Jersey;
		Whereas Giants owner and Chief Executive Officer John Mara
			 and Executive Vice President Steve Tisch have done a remarkable job leading
			 this storied franchise with the assistance and dedication of their talented
			 staff;
		Whereas the New York Giants have played all their home
			 games in the Meadowlands Sports Complex, located in East Rutherford, New
			 Jersey, since 1976 and have supported Bergen County and the northern New Jersey
			 and New York areas with community outreach projects; and
		Whereas the entire Giants franchise has become a model of
			 professionalism, teamwork, and community service in representing the entire New
			 York and New Jersey metropolitan area: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the National Football League champion New York Giants for winning
			 Super Bowl XLII and completing one of the most impressive seasons in
			 professional sports history.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
